         Case 1:20-cr-00344-PGG Document 13 Filed 07/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              - against -
                                                                     ORDER
 BYRON ROBERTS,
                                                                 20 Cr. 344 (PGG)
                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               An initial conference in this matter will take place on July 17, 2020 at 12:30 p.m.

by telephone. The parties are directed to dial 888-363-4749 to participate, and to enter the access

code 6212642. The press and public may obtain access to the telephone conference by dialing

the same number and using the same access code. No later than July 15, 2020, the parties must

email GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties

will be using to dial into the conference so that the Court knows which numbers to un-mute. The

email should include the case name and case number in the subject line.

Dated: New York, New York
       July 13, 2020
